Citation Nr: 1329553	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The Veteran provided testimony at a Travel Board hearing 
before the undersigned in Indianapolis, Indiana, in May 
2011; a transcript of that hearing is of record.

The November 2009 rating decision on appeal, in pertinent 
part, denied service connection for a mental condition.  The 
issue on appeal has been recharacterized to better reflect 
the Veteran's contentions and changes in case law.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the hearing, 
the Veteran confirmed that the only issue he was pursuing on 
appeal was the claim for service connection for a 
psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disability, 
possibly including PTSD, that he believes is related to his 
period of active service in Vietnam.  He contends that he 
began experiencing symptoms of anxiety and suicidal ideation 
in Vietnam.  The service treatment records do not show any 
complaints or findings of a psychiatric nature, and the 
earliest psychiatric treatment shown in the record is in 
July 1982 when the Veteran was seen with atypical anxiety 
disorder.  The record contains subsequent diagnoses of panic 
disorder, adjustment disorder, alcohol dependence, major 
depressive disorder, and generalized anxiety disorder.


In a March 2011 letter, the Veteran noted that he was 
scheduled for an appointment with a VA mental health care on 
May 24, 2011, to discuss PTSD.  At his hearing before the 
undersigned on May 5, 2011, the Veteran confirmed that this 
appointment was scheduled, and that he would submit records 
of that appointment/treatment.  While the Veteran 
subsequently submitted additional evidence, no records from 
the New Albany Clinic from May 2011 were included.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran underwent a VA psychiatric examination in June 
2010.  If additional evidence is obtained that warrants 
another examination, it should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all outstanding 
VA treatment, examination and/or 
hospitalization records, related to the 
Veteran's psychiatric disorder(s) from the 
Louisville VAMC and New Albany VA Clinic, 
to specifically include records related to 
treatment at New Albany Clinic on May 24, 
2011.  Any negative response should be in 
writing, and associated with the claims 
folder.

2.  If additional records are obtained 
that show treatment for a psychiatric 
disability, then schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any psychiatric 
disorder, to include PTSD.  The claim 
file, including any records obtained 
pursuant to this remand, should be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted.

a).  The examiner is to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder found on 
examination is related to service.

b).  The examiner must specifically state 
whether the Veteran meets the diagnostic 
criteria for PTSD.  With respect to the 
claimed stressor related to the Veteran's 
fear of hostile military activity, 
specifically while on duty as a driver in 
Vietnam, the examiner must state whether 
the stressor is adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
alleged stressor.  Fear of hostile 
military activity means that the Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of the Veteran or 
others, and the Veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.

c).  The rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, the examiner should 
explain why a response would be 
speculative and indicate whether there is 
additional research or evidence that would 
enable him or her to provide the necessary 
opinion.

3.  Then, readjudicate the claim.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


